EXHIBIT 10.30

 

SUNGARD DATA SYSTEMS INC.

SUMMARY DESCRIPTION OF THE COMPANY’S

STOCK IN LIEU OF DIRECTOR CASH COMPENSATION PLAN

 

SunGard Data Systems Inc. has a plan that permits outside directors to elect to
receive shares of SunGard common stock in lieu of cash compensation. Unless an
outside director elects in writing to receive shares in lieu of cash
compensation, all fees are paid in cash. If an outside director elects to
receive shares in lieu of cash compensation, then the shares are issued on a
quarterly basis based upon the closing price of SunGard’s common stock on the
date of each quarterly board meeting. This plan became effective in June 2001
with 50,000 shares reserved for issuance.